DETAILED ACTION
Claim(s) 1-9 are presented for examination.
Claim 9 is new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/KR2018/013066 submitted on November 16th, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 10th, 2020 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “SEMI-PERSISENT SCHEDULING (SPS) USING HYBRID AUTOMATIC REPEAT REQUEST PROCESS IDENTIFIERS”).

The abstract of the disclosure is objected to because it contains the phrase, “invention” in lines 1 and 2, which can be implied.  Correction is required. See MPEP § 608.01(b).

The abstract of the disclosure is further objected to because it contains a legal phraseology “comprising:” in line 3. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim(s) 1-9 are objected to because of the following informalities:  
	Claim 1 recites “skipping one or more transmissions ...” in line 10-11. 
	For clarity and consistency, it is suggested to use words that clearly define the scope of performing the method step (i.e. determine... identify, etc...) instead of “skipping”. 
	Claim 5 recites a similar limitation.
Claim(s) 2-4 and 6-9 are also being objected for being dependent on an objected base claim as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “transmitting a second data ... when the one or more transmissions on the one or more uplink resources are skipped” in lines 12-14.
	It is unclear if “second data” is transmitted after “one or more transmissions on the uplink resources is skipped...” 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claim 5 recites a similar limitation. Claim(s) 2-4 and 6-9 are also being rejected for being dependent on a rejected base claim.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Babaei et al. (US 2018/0092122 A1) hereinafter “Babaei”.

Regarding Claims 1 and 5,
	Babaei discloses a communication device for operating in a wireless communication system [see fig. 4, pg. 3, ¶50 lines 1-17, a wireless device “406” in a communication network “400”], the communication device [see fig. 4, pg. 3, ¶50 lines 1-17, the wireless device “406”] comprising: 
	a memory [see fig. 4, pg. 3, ¶50 lines 1-17, a non-transitory memory “409”]; and 
	a processor operably coupled with the memory and configured to [see fig. 4, pg. 3, ¶50 lines 1-17, a set of program code instructions “410” stored in the non-transitory memory “409” and executable a processor “408”, and further implemented to]: 
	receive a Hybrid-ARQ (HARQ) process Identifier (ID) set including a plurality of HARQ process IDs from a network [see fig. 37: Step “3710”, pg. 24, ¶243 lines 2-8, receive at least one message comprising: first configuration parameters for a first semi-persistent scheduling (SPS) including a first plurality of hybrid automatic repeat request (HARQ) identifiers, and second configuration parameters for a second SPS comprising a second plurality of HARQ identifiers], wherein the plurality of HARQ process lDs are listed in a sequential order in the HARQ process ID set [see pg. 20, ¶198 lines 1-3; ¶199 lines 1-4; ¶200 lines 1-11, an HARQ Process ID (set) continues to sequentially increase using an equation after a new SPS is activated or an existing SPS is released]; 
	receive a set of uplink resources from the network [see fig. 37: Step “3720”, pgs. 24-25, ¶243 lines 8-11, receive a first downlink control information (DCI) comprising first resource assignment for the first SPS]; 
	transmit a first data on a first uplink resource with a first HARQ process ID among the plurality of HARQ process IDs [see fig. 37: Step “3740”, pg. 25, ¶243 lines 13-15, transmit a first transport block (TB) of the first SPS associated with the first HARQ process identifier]; 
	skip one or more transmissions on one or more uplink resources after the first uplink resource [see fig. 37: Step “3750”, pg. 25, ¶243 lines 15-18, determine a second HARQ process identifier at least based on the second plurality of HARQ process identifiers and the second resource assignment];
	transmit a second data on a second uplink resource with a second HARQ process ID among the plurality of HARQ process IDs [see fig. 37: Step “3760”, pg. 25, ¶243 lines 18-20, transmit a second TB of the second SPS associated with the second HARQ process identifier], when the one or more transmissions on the one or more uplink resources are skipped [see fig. 37: Step “3750”, pg. 25, ¶243 lines 15-18, after determining the second HARQ process identifier at least based on the second plurality of HARQ process identifiers and the second resource assignment], wherein the second HARQ process ID is the very next ID of the first HARQ process ID according to the sequential order in the HARQ process ID set [see pgs. 18-19, ¶182 lines 26-32, the second TB is transmitted subsequent to the first transport block in resources of the SPS grant, and associated with a second HARQ procedure with a second HARQ process identifier equal to a second value modulo the number HARQ Process plus the HARQ process identifier offset, wherein the second value is equal to an increment of the first value].

Regarding Claims 2 and 6,
	Babaei discloses the communication device according to claim 5 [see fig. 4, pg. 3, ¶50 lines 1-17, the wireless device “406”], wherein the communication device uses a HARQ process ID based on the sequential order in the received HARQ process ID set [see pgs. 18-19, ¶182 lines 26-32, the second TB is associated with a second HARQ procedure with a second HARQ process identifier equal to a second value (equal to an increment of the first value) modulo the number HARQ Process plus the HARQ process identifier offset], when the communication device actually transmits an UL data in a uplink resource associated with the HARQ process ID [see pgs. 18-19, ¶182 lines 26-32, for transmission of the second TB associated with the second HARQ procedure with a second HARQ process identifier equal to a second value subsequent to the first transport block in resources of the SPS grant].

Regarding Claims 4 and 8,
	Babaei discloses the communication device according to claim 5 [see fig. 4, pg. 3, ¶50 lines 1-17, the wireless device “406”], wherein the processor is further configured to receive the sequential order in the HARQ process ID set from the network [see fig. 37: Step “3710”, pg. 24, ¶243 lines 2-8, receive first and second configuration parameters for a first semi-persistent scheduling (SPS) including a first plurality of hybrid automatic repeat request (HARQ) identifiers].

Regarding Claim 9,
	Babaei discloses the communication device according to claim 5 [see fig. 4, pg. 3, ¶50 lines 1-17, the wireless device “406”], wherein the communication device is capable of communicating with a device related to a base station [see fig. 4, pg. 3, ¶50 lines 1-17, a base station “401” in a communication network “400” configured to send and receive data over wireless link “411” with the wireless device “406” using multiple frequency carriers].

Allowable Subject Matter
Claims 3 and 7 is/are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No: Cao et al.  (US 2019/0230691 A1); See fig. 6, pg. 8, ¶128 lines 1-13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469